Exhibit 10.37

THIRD AMENDMENT TO
EMPLOYMENT AND NON-COMPETITION AGREEMENT


THIS THIRD AMENDMENT (this “Third Amendment”) to that certain EMPLOYMENT AND
NON-COMPETITION AGREEMENT executed as of May 14, 2012 and amended by the First
Amendment dated May 17, 2012, and further amended by the Second Amendment dated
November 7, 2012 (the “Agreement”), is executed as of this 29th day of March
2013, by and between KAYAK Software Corporation, a Delaware corporation (the
“Company”), and Paul M. English, an individual (“Employee”).


In consideration of the premises and the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the Company and Employee,


IT IS HEREBY AGREED AS FOLLOWS:


1.Section 3.2(a) is hereby amended by deleting the phrase “120%” appearing in
clause (ii) therein and inserting, in lieu thereof, the phrase “125%”.


2.Section 3.2(b) is hereby amended by deleting the phrase “120%” appearing in
clause (iii) therein and inserting, in lieu thereof, the phrase “125%”.


3.Except as modified by this Third Amendment, the Agreement shall continue in
full force and effect.






[Remainder of the Page Intentionally Left Blank]






IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the day
and year written above.


 
 
 
 
COMPANY:
 
 
 
KAYAK SOFTWARE CORPORATION
 
 


 
By: _/s/ Karen Ruzic Klein__
 
Name: Karen Ruzic Klein
 
Title: General Counsel
 
 
 


EMPLOYEE:




 
_/s/ Paul M. English_____
 
Paul M. English
 
 
 
 






A/75400025.1